 AK-SAR-BEN ROOFING CO.Ak-Sar-Ben Roofing Company, Inc. and UnitedUnion of Roofers, Waterproofers and AlliedWorkers, Local Union No. 85. Case 17-CA-1120015 March 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 26 August 1983 Administrative Law JudgeHubert E. Lott issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Ak-Sar-BenRoofing Company, Inc., Omaha, Nebraska, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order, except the attachednotice is substituted for that of the administrativelaw judge.I The Respondent contends that the conduct of the judge in this pro-ceeding demonstrated bias and prejudice so as to deprive the Company ofits right to a fair and impartial hearing of the issue; that the judge shouldtherefore be disqualified; and that the case should be remanded for ahearing de novo. Upon a careful examination of the judge's decision andthe entire record, we are satisfied that the contentions of the Respondentin this regard are without merit. We therefore deny the Respondent'smotion to disqualify the judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to furnish the United Unionof Roofers, Waterproofers and Allied Workers,Local Union No. 85, with wage and other financialinformation set forth and contained in the Union'sletter dated 17 August 1982.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of your rights guaranteed to you by Section 7of the Act.WE WILL furnish the above-named labor organi-zation with the wage and other financial informa-tion it has requested in its letter of 17 August 1982.AK-SAR-BEN ROOFING COMPANY,INC.DECISIONSTATEMENT OF THE CASEHUBERT E. LOTT, Administrative Law Judge. Thiscase was tried at Omaha, Nebraska, on March 24, 1983,on an unfair labor practice charge filed on September 16,1982,' by United Union of Roofers, Waterproofers andAllied Workers, Local Union No. 85 (herein called theUnion) against Ak-Sar-Ben Roofing Company, Inc.(herein called the Respondent) and on a complaint issuedby the General Counsel on November 4.The issue in this case is whether or not Respondentviolated Section 8(a)(1) and (5) of the Act when it re-fused, on request, to furnish employee wage informationto the Union.The parties were afforded the opportunity to be heard,to call, examine, and cross-examine witnesses, and to in-troduce relevant evidence. Since the close of hearingbriefs have been received from the parties in this case.On the entire record and based on my observation ofthe witnesses and in consideration of the briefs submit-ted, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent is a Nebraska corporation engaged as aroofing contractor in the building and construction in-dustry at its facility in Omaha, Nebraska. It annually, inthe course and conduct of its business, purchases goodsand services in excess of $50,000 which it receives direct-ly from points outside the State of Nebraska. Respondentadmits, and I find, that the Company is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act, and that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESThe relevant facts are not in dispute. Therefore, nocredibility issues were involved in this case.At all times material, Respondent, which is a memberof the Omaha-Council Bluffs Roofing Contractors Asso-ciation, Inc., has had a collective-bargaining relationshipwith the Union. This relationship has been embodied insuccessive collective-bargaining agreements, the mostrecent of which is effective by its terms for the period ofJune 1, 1981, to May 31, 1983.All dates refer to 1982 unless otherwise indicated.269 NLRB No. 36195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy virtue of these collective-bargaining agreements,the Union represents:All full-time and regular part-time journeymen roof-ers, apprentices and helpers employed by the em-ployer-members of the association, including Re-spondent, but excluding all office clerical employ-ees, professional employees, guards and supervisorsas defined in the Act.Some of Respondent's unit employees who are repre-sented by the Union are performing work on the StatePenitentiary in Lincoln, Nebraska (Lancaster County). InJuly, business agent Larry Thiesen received complaintsfrom employee-members that they were not being paidthe contract rate on the Lincoln Penitentiary job. OnAugust 17, Thiesen, relying on certain contract provi-sions set forth below, requested permission to examinepayroll records dealing with wages, transportation, trav-eling time, expense accounts, and fringe benefits, becauseemployees were not being paid in accordance with theprovisions of the contract.The contract provisions relied on by Thiesen are:ARTICLE VII-Travel TimeEach man is to get to the job, provided it is in the"free zone," at his own expense and by his ownmethod of transportation. His time will start at thetime he starts to work, whether it is the regularstarting time or later.The "free zone" for the purposes of this agree-ment is defined as any point lined on or within fifty-five (55) miles on an all weather road, including thecity of Lincoln, not its suburbs, using the Omahamain post office at Sixteen (16) and Capitol Streetsas a starting point.In the event men are moved from one job to an-other during the working day, transportation, ifany, and travel time will be paid....Contractors may hire outside of the free zoneat the prevailing rates in the area outside said freezone.ARTICLE VIII-WagesWhen workmen are sent by the first party to super-vise or perform work outside the geographical limi-tations provided for in this agreement and outsidethe geographical jurisdiction of the union and saidwork is to be performed within the geographical ju-risdiction of any other sister local union in whosejurisdiction the work is being performed, unless saidhourly rate is less than the prevailing rate providedfor in this agreement shall be paid.22 This provision is somewhat confusing but was clarified by the testi-mony of Respondent's witness John Shea who stated that, when employ-ees are hired for work outside the Union's territorial jurisdiction, they arepaid either the prevailing wage scale or the contract wage scale, which-ever is higher. In this case, Respondent paid the contract rate because itis higher than the prevailing rate.ARTICLE XllI-RecordsThis provision requires the employer to submithis books and records for examination by the Unionto insure the contract is being adhered to. The in-formation submitted shall include payroll records,transportation and traveling time records, expenseaccounts and fringe benefits.ARTICLE XVII-Pension Plan/Health and Wel-fare BenefitsThis provision deals with the employer's contri-bution in various benefit plans.ARTICLE XVIII-HelpersThis provision sets forth the wage rates of help-ers.On August 23, Respondent wrote to the Union re-questing additional information as to the jobsite locationof the alleged violations and the specific basis for theUnion's inquiry.On August 25, the Union sent a letter to Respondentwhich stated that it had check stubs of employees on theLincoln Nebraska Penitentiary job which clearly showedthat the employees were not being paid in accordancewith the contract.In a letter dated September 8, Respondent refused theUnion permission to examine its records because itclaimed Lincoln, Nebraska (Lancaster County) was out-side the territorial jurisdiction of the Union.Respondent defends its refusal to furnish informationby claiming that Lincoln, Nebraska (Lancaster County),is outside the territorial jurisdiction of the Union as indi-cated in the back portion of the contract booklet wherethe counties under the Union's jurisdiction are listed.Lancaster County is not listed among those counties. Re-spondent's witness admitted that the original contractsigned by the parties did not contain any listing of coun-ties. Union witness Thiesen testified that after the origi-nal contract was signed but before it was printed inbooklet form, he added the counties assigned to hisUnion for union purposes only.Respondent's witness John Shea also testified that,during the 1981 negotiations, the Union proposed chang-ing the "free zone" to include all of the territorial juris-diction of the Union. He also testified that, during the1982 negotiations, the Union proposed changing thehiring procedures to allow the Union to furnish employ-ees before the employer hired at the jobsite. These pro-posals were rejected by Respondent and never includedin the contract.III. ANALYSIS AND CONCLUSIONSRespondent offered evidence and argued in brief thatsince the Union's territorial jurisdiction did not extent toLincoln, Nebraska, Respondent had no obligation to fur-nish the Union with the requested information because itis not relevant. Counsel further argued that the contractdoes not apply to Lincoln, Nebraska, and its terms and196 AK-SAR-BEN ROOFING CO.conditions apparently are not applicable to its employeeswho are represented by the Union.Respondent's evidence and argument in brief seemsclearly directed at restricting the Union's representationof employees to the Union's territorial jurisdiction. Onthe facts alone, Respondent cannot prevail. The territori-al jurisdiction of the Union enumerated in the back ofthe contract booklet is clearly not a part of the contractand, if anything, is an intra-union matter having no con-tractual significance. Moreover, at least two contractprovisions-the free zone provisions under travel timeand the wage provision-clearly contemplate that thecontract shall be in effect outside the Union's territorialjurisdiction. This, however, is really not the issue and insome respects is probably irrelevant to the case at hand.However, Respondent was allowed to introduce evi-dence on this issue since it was Respondent's only de-fense. The central issue in this case is whether or not theUnion's territorial jurisdiction has any effect on employ-ee rights to representation. By long established practice,the Board does not accord the Union's territorial juris-diction any weight in determining the representationrights of employees. Utilities Corp., 254 NLRB 480(1981). Respondent in this case appears to be assumingthe position of an arbitrator in deciding that the contractis not binding on it and further deciding that, since it isnot binding, its employees have no representation rights.The former action is contractually indefensible and thelatter action is illegal.It hardly need be said that the wage and other finan-cial information requested by the union is relevant underthe circumstances of this case. Accordingly, it is not onlyincumbent on Respondent to furnish it under the termsof the contract but is also necessary for Respondent tofurnish it under the terms of the Act. Brazos ElectricPower Cooperative, 241 NLRB 1016 (1979); BrooklandUnion Gas Co., 220 NLRB 189 (1975); General ElectricCo., 199 NLRB 286 (1972).Accordingly, I find that, by refusing to allow theUnion to examine wage and other financial informationrelating to the unit employees benefits and working con-ditions, Respondent has violated Section 8(a)(l) and (5)of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time and regular part-time journeyman roof-ers, apprentices and helpers employed by the employer-members of the association, including Respondent, butexcluding all office clerical employees, professional em-ployees, guards and supervisors defined in the Act, con-stitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of theAct.4. Respondent has violated Section 8(a)(l) and (5) ofthe Act by refusing to furnish the Union with wage andother financial data set forth and requested in theUnion's letter dated August 17, 1982.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices, I shall recommendthat it be ordered to cease and desist therefrom and takeaffirmative action necessary to effectuate the purposes ofthe Act and to post appropriate notices. I shall furtherrecommend that Respondent furnish the Union with therequested financial information or that it permit theUnion to examine the records containing this informa-tion.Based on the foregoing findings of fact and conclu-sions of law and the entire record, I issue the followingrecommended3ORDERThe Respondent, Ak-Sar-Ben Roofing Company, Inc.,Omaha, Nebraska, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Refusing, on request, to furnish relevant wage andbenefit information to the Union so that it may adminis-ter the terms and conditions of the collective bargainingagreement.(b) In any like or related manner restrain or coerce itsemployees in the exercise of the rights guaranteed inSection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Furnish United Union of Roofers, Waterproofersand Allied Workers, Local Union No. 85, with the wageand other financial information it has requested in itsletter of August 17, 1982.(b) Post at its facility in Omaha, Nebraska, copies ofthe attached notice marked "Appendix."4Copies of thenotice, on forms provided by the Regional Director forRegion 17, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.s If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.* If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."197